 STOW AND DAVIS FURNITURE CO.c51wage, whereas the grocery department managers receive an hourly-wage, plus a percentage of increased sales.As the status of the meatdepartment managers is like that of the grocery department managers,we shall treat them alike and include both in the unit. The fact thatthey are paid on a somewhat different basis is not sufficient in itselfto justify different unit treatment for them.2We find that all employees in the retail stores of Fulton Markets,Incorporated,Waterbury, Connecticut, including grocery and meatdepartment managers, but excluding office and clerical employees,warehouse employees, district managers, other supervisors, and guardsas defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication in thisvolume.]2WatermanDock Company, Inc.,89 NLRB 452.,STOW AND DAVIS FURNITURE Co.andUNITED FURNITURE: WORKERS OFAMERICA, CIO, PETITIONER.Case No. 7-RC-1048. February 5,1951Supplemental Decision and Certification of RepresentativesOn December 5, 1950, the Regional Director of the Seventh Regionheld an election among the Employer's employees in a unit foundappropriate in a Decision and Direction of Election issued by the.Board on November 15, 1950? At the close of the election, the partieswere furnished with a tally of ballots which showed that out of ap-proximately 38 eligible voters, 19 voted for and 11 against the Peti-tioner, and that 8 of the ballots cast were challenged.As the challenged ballots were sufficient, if counted, to affect theresults of the election, the Regional Director caused an investigationto be made of the challenged ballots and on December 27, 1950, issuedhis report.The Regional Director found that six of the challengeswere made by the Petitioner on the alleged grounds that five 2 of thevoters were supervisors and that one 3 was a part-time office janitress.The Board agent challenged two 4 of the ballots on the ground that thenames of those who cast these ballots were not on the eligibility list.1Stow and Davis FurnitureCo., 92 NLRB 80.2 ClarenceHatch, Jr., Joseph Uzarski,Herman Sneden, MoreyRaby, and JohnStachowiak.8Ethel Conrad.4Walter Ampulski and Wilber Smith.93 NLRB No. 7. 6DECISIONS OF NATIONALLABOR RELATIONS BOARDHe also found that the last two had been subjects of unfair laborpractice charges against the Company involving Section 8 (a) (1)and (3) of the Act. These charges had been filed by the Petitioner,but were subsequently withdrawn.The .Regional Director approvedthe withdrawal of these charges on December 26, 1950.As the withdrawal of the charges removed the possibility that thevotes of these two were of eligible voters, the Regional Director rec-ommended that these two challenges be sustained.Having then deter-mined that counting the six remaining challenges could not affect theresults of the election, he concluded it to be unnecessary to resolvethese challenges.Thus he found that a majority of the employeesin the appropriate bargaining unit voted for the Petitioner, and rec-ommended that the Board so certify.The Employer filed timely exceptions to the report on the challengedballots.The Employer does not except to any of the findings or rec-ommendations of the Regional Director, nor does it object to theconduct of the election or to conduct affecting the results of theelection.It bases its exceptions on the ground that "The electionconducted was held in a unit inappropriate under the rules and deci-sions of the National Labor Relations Board."As the Board has already determined the unit issue and has indi-cated the reasons for its determination in its Decision and Directionof Election,-' we find it unnecessary here to repeat these reasons.Wetherefore find that the Employer's exceptions are without merit, andshall overrule them.We shall accordingly adopt the Regional Direc-tor's report and recommendations, and, as the tally of ballots showsthat the Petitioner received a majority of all the valid ballots castat the election we shall certify the Petitioner.Certification of RepresentativesIT Is HEREBY CERTIFIED that the United Furniture Workers of Amer-ica, CIO, has been designated and selected by a majority of all employ-ees employed at the Employer's Grand Rapids, Michigan, plant No. 2,including machine operators, welders, and finishers, but excludingoffice and clerical employees, guards, and all supervisors as defined inthe Act, as their representative for the purposes of collective bargain-ing and that, pursuant to Section 9 (a) of the Act, the said organiza-tion is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment. -Stow and DavisFurnitureCo, supra. AMERICAN RADIATOR AND STANDARD SANITARY CORPORATION7MEMBERS MuRDOCK and STYLES took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.AMERICAN RADIATOR AND STANDARD SANITARY CORPORATION (STAMPINGPLANT)andUNITED STEELWORKERS OF AMERICA, CIO, PETITIONERAMERICAN RADIATOR AND STANDARD SANITARY CORPORATION (BONDPLANT)andUNITED STEELWORKERS OF AMERICA, CIO, PETITIONER.Cases Nos. 3-RC-558 and 3-RC-572.February 5, 1951Decision and Direction of ElectionUpon separate petitions duly filed, a consolidated 1 hearing washeld before Ralph E. Kennedy, hearing officer.The hearingofficer'srulings made at the hearing are free from prejudicialerror and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog andMembersReynolds and Murdock].Upon the entire record in this case, the Board finds :-1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.The questions concerning representation :The Intervenor, Local 64, United Office and Professional WorkersofAmerica,2 contends that current collective bargaining contractsbetween it and the Employer are a bar to this-proceeding.The Peti-tioner asserts that the contracts are not a bar because a schism in themembership of the Intervenor creates a doubt concerning the con-tinued representation of the Employer's employees by the Intervenor.The Employer takes a neutral position on this issue.Since 1944, the Employer has engaged in collective bargaining withthe Intervenor for certain office workers in each of the two plants in-volved herein.Separate contracts have been executed for each plant,and the current contracts expire on March 31, 1952.As -a result of the expulsion of UOPWA from the Congress of In-dustrial Organizations and the proposed amalgamation of UOPWA1The captioned cases were consolidated for hearing by order of the Regional Directordated November 15, 1950.2The international union will be referred to hereinas UOPWA.93 NLRB No. 4.